Citation Nr: 0330159	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  00-07 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for history of 
epididymitis.

2.  Entitlement to service connection for positive 
tuberculosis skin test.

3.  Entitlement to service connection for dermatophytosis of 
axilla, bilaterally.

4.  Entitlement to service connection for a chronic 
disability manifested by memory loss.

5.  Entitlement to an initial rating in excess of 30 percent 
for muscle tension headaches claimed as migraines.

6.  Entitlement to an initial compensable rating for 
shortness of breath, etiology not determined, mild 
restrictive lung disease.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from August 1983 to December 
1997.

This appeal initially came before the Board of Veteran's 
Appeal (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina Regional 
Office (RO).

During the course of this appeal, the issues of entitlement 
to a compensable rating for bilateral hearing loss and 
entitlement to a compensable rating for ruptured left eardrum 
that had been part of the current appeal were decided by 
decision of the Board in July 2001.  Further, entitlement to 
service connection for incontinence of the feces, which had 
been part of the current appeal, was granted by the RO by 
rating action of May 2002; therefore, the issues currently on 
appeal are as listed on the title page.

The instant issues were remanded in July 2001 for further 
development.  The case was thereafter returned to the Board.

As the disability ratings assigned are initial ratings, the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999), is 
for application as explained below.



REMAND

In this case, an additional Remand is required, as at an 
April 2002 VA examination, the veteran reported treatment for 
the past five years at the General Practice Clinic at Fort 
Bragg.  As these treatment records may be relevant to the 
issues on appeal, they should be obtained.

In this regard, as to the issues of entitlement to service 
connection for history of epididymitis, positive tuberculosis 
skin test, dermatophytosis of axilla, bilaterally, and a 
chronic disability manifested by memory loss, there is no 
evidence of current disabilities in the evidence of record, 
including on VA examinations.  The treatment records as 
referenced above should be obtained as there may be clinical 
evidence of the claimed disabilities, however, the veteran is 
hereby informed that he should submit evidence regarding 
documenting the presence of current disabilities of history 
of epididymitis, positive tuberculosis skin test, 
dermatophytosis of axilla, bilaterally, and a chronic 
disability manifested by memory loss.  At a minimum, to 
establish service connection for a disability there needs to 
be a current disability to service connect.

As to the issue of entitlement to an initial rating in excess 
of 30 percent for muscle tension headaches claimed as 
migraines, the VA examination in April 2002 is inadequate to 
fully evaluate the veteran as the examiner did not address 
the frequency and severity of the complained of headaches, 
nor was economic inadaptability addressed.  Additionally, the 
veteran should be allowed to present evidence regarding the 
frequency and severity of his service connected headaches, 
including submitting a headache diary, calendar, or work 
records, other indications of the frequency of the headaches.

It is noted that the issues of entitlement to an initial 
rating in excess of 30 percent for muscle tension headaches 
claimed as migraines and entitlement to an initial 
compensable rating for shortness of breath, etiology not 
determined, mild restrictive lung disease involve an initial 
rating following the grant of service connection and staged 
ratings may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).

For the issues on appeal, during the pendency of this appeal, 
the Veterans Claim Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West 2002).  Therefore, to fully 
comply with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As part of this, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that a 
full year is allowed to respond to a VCAA notice.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA.  Specifically, it should be 
indicated which of the parties is 
responsible for obtaining which evidence.  
The RO should provide notice that 
satisfies the holdings in Quartuccio; 
Paralyzed Veterans of America; Disabled 
American Veterans, supra, the U.S. Code 
provisions and any other applicable legal 
precedents.

As part of this, the RO should contact 
the veteran and inform him of the 
evidence needed to substantiate his claim 
for service connection for history of 
positive tuberculosis skin test, history 
of epididymitis, history of 
dermatophytosis of axilla bilaterally, 
and a chronic disability manifested by 
memory loss, including medical opinions 
on diagnoses, causes, or onset of the 
disability, and lay statements by 
witnesses, family members, etc., if such 
evidence will help prove his claim.  

2.  The RO should contact the veteran and 
inform him that he may submit evidence 
such as headache logs, calendars, work 
records, or lay statements by witnesses, 
family members, etc., regarding the 
frequency and severity of his service 
connected tension headaches as such 
evidence may be of assistance in 
adjudicating his claim.

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
the disabilities at issue since 1997.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained.  After securing 
the necessary releases, the RO should 
obtain these records and permanently 
associate them with the claims file.  

The RO should obtain treatment records 
for the veteran from the General Practice 
Clinic at Fort Bragg from 1997.

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
veteran and his representative should 
also be informed of the negative results.

4.  Thereafter, the veteran should be 
afforded a neurological examination 
regarding headaches.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  The 
reasons and bases for any conclusion 
reached should be discussed.  The 
examiner should describe the current 
symptomatology related to the service 
connected headaches and indicate whether 
the veteran has prostrating or prolonged 
attacks.  If so, the frequency and type 
of attacks should be noted.  Any economic 
inadaptability related to the service 
connected headaches should be described.  
Any indicated diagnostic testing should 
be provided and reviewed by the examiner. 

5.  Only if evidence of a current 
disability is included in the claims 
file, appropriate examinations for memory 
loss, history of positive tuberculosis 
skin test, dermatophytosis of the axilla, 
bilaterally, and history of epididymitis 
should be provided.  The claims folder 
must be made available to the examiners 
for review prior to the examinations.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.  The reasons and bases for any 
conclusion reached should be discussed.  
The examinations must encompass a 
detailed review of the veteran's relevant 
history and current complaints, as well 
as a comprehensive clinical evaluation 
and any diagnostic testing deemed 
necessary by the examiner to determine 
the correct diagnosis of the disabilities 
for which the veteran seeks service 
connection, the date of onset, and the 
relationship of the disability to 
service.  The examiners should opine 
whether it is at least as likely as not 
that the disability at issue had its 
onset in or is otherwise related to 
military service.  The underlined 
standard of proof should be utilized in 
formulating a response. 

6.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case.  This should 
additionally include consideration and a 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  In such case, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  If the 
letter is not available, personnel at the 
medical center should certify to what 
address the letter was sent, and should 
certify that it was not returned as 
undeliverable.

Consideration should be also be given to 
the case of Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therein, the Court held 
that, with regard to initial ratings 
following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, to the 
extent such action is in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




